DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1, line 4, “its inner circumferential surface” should read - - an inner circumferential surface - -.  
Claim 1, lines 4 – 5, “ its outer circumferential surface” should read - - an outer circumferential surface - -.
Claim 2, line 2, “its outer diameter side or inner diameter side” should read - - an outer diameter side or inner diameter side - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "these four ends" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, the limitation “a contact angle of 40 through 50º” is indefinite, as the phrase “through 50º” does not clearly recite 50º as at the upper bound of the claimed range for the contact angle, given the broadest and reasonable interpretation of the term “through.”  The claim would be proper if amended to read - - 40º to 50º - -.
Claim 3, the limitation “an outer diameter angle γ of 35º through 50º” is indefinite for similar reasons stated for claim 1.  The claim would be proper if amended to read - - 35º to 50º - -.

Allowable Subject Matter
Claims 1 – 3 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the tapered roller bearing having a contact angle of 40º to 50º and a roller angle not greater than 3.5º.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656